Gray v Jackson (2019 NY Slip Op 02159)





Gray v Jackson


2019 NY Slip Op 02159


Decided on March 21, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 21, 2019

Friedman, J.P., Renwick, Webber, Kahn, Kern, JJ.


8757 306169/11

[*1]Alprentice Gray, Sr., as Administrator of the Estate of Alprentice Gray, Jr., deceased, Plaintiff-Respondent,
vStacyann Jackson, et al., Defendants, Qualcon Construction LLC, et al., Defendants-Appellants.


Wilson Elser Moskowitz Edelman & Dicker LLP, New York (Patrick J. Lawless of counsel), for appellants.
Sullivan Papain Block McGrath & Cannavo P.C., New York (Brian J. Shoot of counsel), for respondent.

Order, Supreme Court, Bronx County (Donna M. Mills, J.), entered on or about September 12, 2017, which denied the motion of defendants Qualcon Construction LLC and Consolidated Edison for summary judgment dismissing the complaint as against them, unanimously affirmed, without costs.
Summary judgment was properly denied in this action where plaintiff's decedent sustained fatal injuries when, while riding his bicycle, he was struck by a vehicle driven by defendant Jackson. Multiple triable issues of fact exist as to the specifics of the underlying incident, including whether a metal plate placed in the roadway by Qualcon in the course of a
construction project was a proximate cause of the accident (see Rawls v Simon, 157 AD3d 418 [1st Dept 2018]; see also Sutherland v Comprehensive Care Mgt. Corp., 155 AD3d 414 [1st Dept 2017]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 21, 2019
CLERK